t c memo united_states tax_court alejandrina de aycardi petitioner v commissioner of internal revenue respondent docket no filed date alejandrina de aycardi pro_se susan g lewis for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies and additions to tax for and with respect to petitioner's federal income taxes as follows petitioner was represented at the trial of this case by beatriz e meza ms meza was allowed to withdraw her appearance on behalf of petitioner on date year deficiency dollar_figure big_number big_number addition_to_tax sec_6651 dollar_figure big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issue for decision is whether certain income that petitioner received in and qualifies under sec_871 as nontaxable interest on qualified portfolio debt investments findings_of_fact many of the facts have been stipulated and are so found at the time the petition was filed and during the years in issue petitioner resided in ocana colombia from to petitioner attended college in the united_states and during those years petitioner obtained a u s social_security_number in petitioner returned to colombia since petitioner has resided in colombia in november of with assistance from a sister who resided in the united_states petitioner invested dollar_figure in a mutual_fund with respect to which petitioner received u s source interest and dividend income petitioner did not file a form_w-8 certificate of foreign status that is normally required in order to qualify interest received by a nonresident of the united_states for nontaxable treatment under sec_871 during and petitioner received dollar_figure and dollar_figure respectively in dividend income with regard to the above dollar_figure mutual_fund investment because petitioner had provided her social_security_number to the mutual_fund and because petitioner had not provided a form_w-8 to the mutual_fund the mutual_fund treated petitioner as a u s resident and filed with respondent forms 1099-int and div reflecting the interest and dividend income paid to petitioner in and for and petitioner did not file federal_income_tax returns for and respondent prepared substitute income_tax returns on petitioner's behalf using information set forth in the forms 1099-int and div that were filed with respondent by the mutual_fund on the substitute income_tax returns respondent treated petitioner as a u s resident and calculated the tax owed by petitioner based on tax_rates applicable to u s residents respondent treated the interest and dividend income that petitioner received in and as taxable and respondent used the standard 20-percent backup withholding rate in calculating petitioner's tax_liability for each year on brief respondent concedes that the interest_income that petitioner received on her mutual_fund investment qualifies as exempt from u s tax opinion generally sec_871 imposes a 30-percent withholding_tax on certain income received by nonresident_aliens from sources within the united_states sec_871 however treats portfolio debt interest as nontaxable and not subject_to the 30-percent withholding_tax under sec_871 dividends received however are not eligible for this nontaxable treatment under sec_871 exemptions exclusions and other provisions treating income as nontaxable occur as a matter of legislative grace and should remain strictly construed 311_us_46 316_f2d_151 3d cir a taxpayer is entitled to an exclusion only if there is clear provision for the favorable tax treatment 719_f2d_1408 7th cir affg james v commissioner tcmemo_1982_456 reasonable reliance on an agent may constitute a defense to penalties but not to the underlying tax_liability 469_us_241 generally taxpayers bear the burden of proving by a preponderance_of_the_evidence that respondent's determinations are incorrect rule a 290_us_111 respondent however bears the burden_of_proof with regard to new issues and increases in the deficiency rule a the question of what constitutes a new issue depends among other things on whether different evidence must be presented than that relating to the issues raised in the original notice_of_deficiency 77_tc_881 petitioner argues that the mutual_fund misclassified her status as a u s resident for federal_income_tax purposes and incorrectly invested her dollar_figure in a mutual_fund on which both interest and dividends were earned petitioner argues that due to this alleged misclassification and incorrect mutual_fund into which her funds were invested she received from the mutual_fund dividend income of dollar_figure and dollar_figure in and respectively instead of interest petitioner emphasizes that had the dividends been received as interest the interest would have been treated as nontaxable under sec_871 petitioner therefore argues that the dividend income that she did receive should now be reclassified as interest and treated as nontaxable for federal_income_tax purposes under sec_871 as explained respondent concedes that the actual interest that petitioner received on her mutual_fund investment qualifies as nontaxable under sec_871 respondent now argues that the dividend income petitioner received on her mutual_fund investment does not qualify as nontaxable interest under sec_871 and -- because it has now been determined that petitioner was not a u s resident -- respondent argues that the dividend income of dollar_figure and dollar_figure that petitioner received should be treated as taxable u s source income to petitioner and subject_to tax at the 30-percent withholding rate applicable to taxable u s source income of nonresident_aliens also because respondent does not want to assert an increased deficiency and therefore shift the burden_of_proof under rule a respondent -- on the dividend income -- asserts only the original tax deficiencies that were determined to be applicable thereto based on the tax_rates applicable to u s residents namely the 20-percent backup withholding rate respondent's taxation of petitioner on the dividend income as a nonresident_alien but at the 20-percent u s backup withholding rate so as to avoid increasing the tax_deficiency attributable to the dividend income does not constitute a new issue the assertion of a new_theory which merely clarifies or develops the original determination without being inconsistent and without increasing the amount of the deficiency generally will not be treated as a new issue achiro v commissioner supra pincite as a nonresident of the unites states petitioner's dividend income received on the mutual_fund investment is taxable under sec_871 and normally would be taxed on the basis of the 30-percent withholding_tax applicable to nonresident_aliens the dividend income that petitioner received does not qualify under sec_871 as nontaxable u s source interest_income received by a nonresident_alien generally we treat facts as they happened not how they could or might have happened in the ideal situation for a taxpayer see 40_bta_1074 revd and remanded on another issue 114_f2d_760 4th cir in and in regard to the amounts in controversy petitioner received dividend income not portfolio debt interest_income that would have been nontaxable under sec_871 petitioner failed to file a form_w-8 to notify the withholding_agent of her nonresident_alien status and petitioner has not presented evidence that proved either that the deficiency determinations were incorrect or that petitioner qualifies under sec_871 for a tax exemption on her dividend income petitioner's argument that she relied on the mutual_fund to properly invest her dollar_figure to ensure that she was not taxed on any income earned on her investment is not persuasive reasonable reliance on an agent may constitute a possible defense to penalties but not to the underlying tax 469_us_241 we conclude that the dividend income petitioner received on her mutual_fund investment does not qualify as nontaxable interest_income under sec_871 for consistency with the rate_of_tax as applied in respondent's notice_of_deficiency we -- at respondent's request -- sustain respondent's imposition of the 20-percent withholding_tax rate on petitioner's dividend income to reflect the foregoing decision will be entered under rule
